Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  151808                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 151808
                                                                    COA: 326518
                                                                    Wayne CC: 08-008157-FH
  ALSTAIR ALEXANDER RICHARDSON,
            Defendant-Appellant.

  _________________________________________/

         By order of June 28, 2016, the application for leave to appeal the June 10, 2015
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Comer (Docket No. 152713). The case having been decided on June 23, 2017, 500 Mich
  ___ (2017), the application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the March 4, 2014 amended judgment of sentence
  and REMAND this case to the Wayne Circuit Court to reinstate the October 17, 2008
  judgment of sentence. In Comer, we held that correcting an invalid sentence by adding a
  statutorily mandated term is a substantive correction that a trial court may make on its
  own initiative only before judgment is entered. In this case, the trial court did not have
  authority to amend the judgment of sentence after entry regarding a provision for lifetime
  electronic monitoring under MCL 750.520b(2)(d) and MCL 750.520n.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2017
           d0925
                                                                               Clerk